Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art, including that of the IDS filed  November 3, 2020, teach related service level agreements and violations but fail to teach the combination including the limitation of receiving a first input identifying whether to calculate a first observed I/O response time for the first logical device using only an internal processing time associated with processing performed within the data storage system when servicing I/O operations directed to the first logical device.  Salinca et al. teaches service level agreements with task distribution, Oda teaches a service modeling system with time monitoring, and El-Charif et al. teaches load balancing incorporating average service times, but they do not teach separately or in combination the subject matter as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/Primary Examiner, Art Unit 2133